BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, three days in jail and a fine of $50.
No statement of facts accompanies the record.
By formal bill of exception the appellant complains of the action of the trial court in overruling his motion for continuance. In the absence of a statement of facts the complaint in the bill cannot be appraised. Clark v. State, 164 Tex.Cr.R. 271, 298 S.W.2d 828; Hambright v. State, Tex.Cr.App., 318 S.W.2d 640.
All the proceedings appear to be regular-
The judgment is affirmed.
Opinion approved by the Court.